Exhibit 10.1

 

LOGO [g396528ex10_1pg001.jpg]

INDIRECT CHANNEL PARTNER AGREEMENT

To register as an Indirect Channel Partner with Cisco, your company must accept
the terms and conditions of this Indirect Channel Partner Agreement (the
“Agreement”). This Agreement applies to all “Registered Partners”, as defined in
Part A below.

This Agreement is entered into by and between the company you identified in the
applicable Partner Registration Application (“Registered Partner”) and Cisco.
For purposes of this Agreement, Cisco is defined as follows:

 

  •  

If Registered Partner’s principal place of business is located in Canada,
“Cisco” is defined as Cisco Systems Canada Co., a Canadian corporation having
its principal place of business at 181 Bay Street, Suite 3400, P.O. Box 802,
Toronto, Ontario, M5J 2T3, Canada.

 

  •  

If Registered Partner’s principal place of business is located in Japan, “Cisco”
is defined as Cisco Systems G.K., a Japanese corporation having its principal
place of business at 9.7.1, Akasaka, Minato-ku, Tokyo 107-6227, Japan.

 

  •  

If Registered Partner’s principal place of business is located in Latin America
or the Caribbean or the United States of America (the “United States”), “Cisco”
is defined as Cisco Systems, Inc., a California corporation having its principal
place of business at 170 West Tasman Drive, San Jose, California 95134, United
States.

 

  •  

If Registered Partner’s principal place of business is located in the Asia
Pacific region (excluding Australia and Japan), or the Middle East (excluding
Israel), Africa, Central and Eastern Europe (excluding member states of the
European Economic Area), and Russia and the Commonwealth of Independent States
(CIS), “Cisco” is defined as Cisco Systems International B.V., a corporation
organized under the laws of the Netherlands having its principal place of
business at Haarlerbergpark, Haarlerbergweg 13-19, 1101 CH, Amsterdam, the
Netherlands.

 

  •  

If Registered Partner’s principal place of business is located in Israel,
“Cisco” is defined as Cisco International Limited, a company organized under the
laws of the United Kingdom having its principal place of business at 1 Callaghan
Square, Cardiff, CF10 5BT, United Kingdom.

This Agreement shall become effective as of the date it is click-accepted by the
Registered Partner (the “Effective Date”).

If Cisco and Registered Partner (together, the “Parties”) have a Direct Resale
Agreement (as defined below) that is in effect as of the day Registered Partner
submits this Agreement, or if the Parties subsequently execute a Direct Resale
Agreement, to the extent that such Direct Resale Agreement conflicts with this
Agreement, the conflicting terms and conditions of the Direct Resale Agreement
shall take precedence for the term of the Direct Resale Agreement. If no Direct
Resale Agreement exists, this Agreement comprises the complete agreement between
the Parties concerning the subject matter herein and replaces any prior oral or
written communications between the Parties, all of which are excluded. There are
no other conditions, understandings, agreements, representations, or warranties,
expressed or implied, which are not specified herein. This Agreement may only be
modified by a written document executed by Cisco and Registered Partner, subject
to Part B 22.5 (Enforceability) below.

Part A. Definitions.

 

  1.

Added Value is the non-Cisco component or portion of the total solution which
Registered Partner provides to End Users. Examples of Added Value are pre- and
post-sales network design, configuration, trouble-shooting, managed services,
cloud services, and support and the sale of complementary products and services
that comprise a significant portion of the total revenues received by Registered
Partner from an End User of Cisco Products. Registered Partner acknowledges that
telesales, catalog sales, and sales over the Internet do not include Added Value

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 1 of 21



--------------------------------------------------------------------------------

  if inbound communications from the prospective End User purchaser were
exclusively prompted by something other than a face-to-face interaction between
Registered Partner’s sales representative and such prospective End User.
Registered Partner further acknowledges that providing financing options and/or
network services (unless such network services comprise managed and/or cloud
services) to End Users does not constitute Added Value.

 

  2. Authorized Source means a distributor that is authorized by Cisco to
redistribute Products and Services within the Territory (or within another
country of Cisco’s choice, in the event that no Cisco-authorized distributor
exists within the Territory) to Registered Partner, as they are from time to
time identified at
http://tools.cisco.com/WWChannels/LOCATR/jsp/distributor_locator.jsp or as
otherwise provided by Cisco from time to time. In the event that the Registered
Partner is located in Australia, New Zealand or Korea, “Authorized Source”
includes any Reseller or third party offering genuine Products or Services for
purchase by Registered Partner in the applicable country or countries.

 

  3. Cisco-Branded means Products or Services bearing a valid Cisco trademark or
service mark.

 

  4. Direct Resale Agreement means Cisco’s System Integrator Agreement, Two-Tier
Distributor Agreement or any substantially similar Cisco contract with a
different title that authorizes Registered Partner to purchase Products directly
from Cisco and Resell them to End Users either directly or indirectly. “Direct
Resale Agreement” does not include the Internet Commerce Agreement.

 

  5. End User is the final purchaser or licensee that: (i) has acquired Product,
managed services, and/or Services for its own Internal Use and not for Resale,
remarketing or distribution, and (ii) is identified as such purchaser or
licensee by Registered Partner pursuant to Part B.3.1 below.

 

  6. End User Obligations means the compliance obligations of End Users when
purchasing Services in addition to End User responsibilities set out in the
Services Descriptions. The End User Obligations are posted at
http://www.cisco.com/go/servicedescriptions.

 

  7. Internal Use is any business use of a Product for an End User’s or
Registered Partner’s own internal use; it is to be distinguished from the
definition of Resale provided below. For clarification purposes, “internal use”
does not mean the use of a Product or Service by Registered Partner for the
purpose of providing managed or cloud services to an End User.

 

  8. Marks means the Cisco Registered Partner logo, the Cisco Certified Partner
marks for which Registered Partner qualifies and has been approved by Cisco, and
any other Cisco program or certification mark for which Registered Partner
qualifies and has been approved by Cisco. “Marks” expressly excludes any other
Cisco trademark, service mark, name, or logo. The Marks and the applicable
qualification requirements are delineated at Cisco’s web site,
http://www.cisco.com/go/partnerlogos.

 

  9. Non-Genuine Products are any and all products: (i) to which a Mark or other
Cisco trademark or service mark has been affixed without Cisco’s express written
consent; (ii) that have not been manufactured by Cisco or Cisco Technologies,
Inc. (“CTI”) or by a licensed manufacturer of either Cisco or CTI in accordance
with the applicable license; (iii) are produced with the intent to counterfeit
or imitate a genuine Cisco Product, or (iv) Products where any form of copyright
notice, trademark, logo, confidentiality notice, serial number or other product
identifier have been removed, altered, or destroyed.

 

  10. Products means the Cisco hardware products, Software, and related
documentation which Cisco makes available to Registered Partner through an
Authorized Source for Resale (or, in the case of Software, license grant to use
such Software).

 

  11. Professional Services means any pre or post-sale services performed by
Registered Partner for an End User, excluding training on Cisco Products, which
provides Added Value for Cisco Products. Such services include without
limitation pre- and post-sales network design, configuration, trouble-shooting,
management (remote/virtual or on premise), and support on Cisco Products.

 

  12. Professional Service Providers are Registered Partners that wish to
provide their own pre and/or post-sales Professional Services to End Users.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 2 of 21



--------------------------------------------------------------------------------

  13. Registered Partner means Professional Service Providers and/or Resellers
(including managed services / cloud providers) that have registered using the
Cisco Partner Registration Tool and accepted the terms and conditions of this
Indirect Channel Partner Agreement.

 

  14. Resale includes any of the following sales or dispositions of a Product or
Service:

 

  (a) transfer of title (or, for Software, a license conferring the right to use
the Software, and, for Services, the entitlement to receive such Services) to
the End User of such Product or Service;

 

  (b) transfer of title (or, for Software, a license conferring the right to use
the Software, and, for Services, the entitlement to receive such Services) to a
financial intermediary such as a leasing company, even if such leasing company
is affiliated with Registered Partner, where the Product or Service is used by
an unaffiliated End User; or

 

  (c) retention of title (or, for Software, a license conferring the right to
use the Software, and, for Services, the entitlement to receive such Services)
by the Registered Partner, but only where the Product or Service is deployed to
facilitate the provision by the Registered Partner of hosting, outsourcing,
managed services, cloud services, or any other provisioned services for the use
of End Users who are not affiliated with the Registered Partner and who contract
with the Registered Partner for the provision of such services.

In no event shall the term Resale include use of a Product or Service for the
provision of network services to the general public. The verb “Resell” means to
engage in Resale. For clarification purposes, use of a Product or Service by
Registered Partner for the purpose of providing managed or cloud services to an
End User does not constitute network services.

 

  15. Reseller is a Registered Partner that purchases and/or licenses Services
and Products from an Authorized Source and Resells them directly to End Users.

 

  16. Services means one or more of the Cisco-Branded services that Cisco offers
for sale on its price lists, and which are described at
http://www.cisco.com/go/servicedescriptions/.

 

  17. Service Description means the description of Services, as of the purchase
date of such Services, to be made available by Cisco to End Users through
Registered Partner, and the terms and conditions under which Cisco provides
those Services. Each available Cisco Service has its own Service Description,
which can be found at http://www.cisco.com/go/servicedescriptions/.

 

  18. Software is the machine-readable (object code) version of computer
programs developed or marketed by Cisco, including firmware and any related
documentation.

 

  19. Territory means the country identified by Registered Partner in the
applicable Partner Registration Application accepted by Cisco.

 

  20. Unauthorized Cisco Product means any genuine Cisco Product or Cisco
Service that Registered Partner purchases or acquires from, either directly or
indirectly, any party other than Cisco and/or an Authorized Source or sells to
any party other than an End User. Unauthorized Cisco Products do not include
Non-Genuine Products.

Part B. Registered Partner Terms and Conditions.

 

  1. Cisco Authorization and Resale Rules.

 

  1.1

Cisco Authorization. Subject to the terms and conditions set forth in this
Agreement, and during this Agreement’s term, as set forth below, Cisco
authorizes Registered Partner to purchase and/or license Services and Products
only from an Authorized Source, and to Resell and/or redistribute such Services
and Products directly to End Users within the Territory. “Within the Territory”
means that End Users must deploy the Products and/or receive the Services within
the Territory. To assist Registered Partner in its sales and marketing efforts,
Registered Partner may also purchase and/or license Services and Products for
its purchases of demonstration, evaluation, and lab equipment. Registered
Partner may only use such Services and Products for demonstration, evaluation,
or lab purposes. Except to the extent permitted by Applicable Law, any Software
received with or

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 3 of 21



--------------------------------------------------------------------------------

  for such Products may not be distributed further, and, notwithstanding any
other provision of this Agreement, all Software for such Products is licensed to
Registered Partner solely for its use for demonstration, evaluation, or lab
purposes.

 

  1.2 No Resale Outside the Territory. Registered Partner agrees not to solicit
Product or Service orders, engage salespersons, Resell, or establish warehouses
or other distribution centers outside of the Territory.

 

  1.3 Sales to End Users. Registered Partner certifies that it is acquiring the
Products and Services solely for Resale to End Users, in accordance with this
Agreement. Registered Partner will not Resell, license, sublicense or distribute
Products or Services to other Registered Partners of Cisco Products or Services,
whether or not such other Registered Partners are authorized by Cisco or by any
other source to Resell or license Products or Services. Notwithstanding the
above provisions of this Part B.1.3, Registered Partner may Resell Products or
Services to any other Cisco-authorized Registered Partner of Cisco Products or
Services in the Territory, provided that such other Registered Partner is
purchasing and using such Products or Services strictly as an End User and
strictly for its Internal Use in the Territory.

Prior to accepting a purchase order from an End User for Services, Registered
Partner shall (a) refer the End User to the relevant Service Description and End
User Obligations posted at http://www.cisco.com/go/servicedescriptions/or
(b) provide a current copy of such documents to End User.

 

  1.4 Non-Genuine Products or Unauthorized Cisco Products. Registered Partner
acknowledges that the purchase and Resale of Non-Genuine Products or
Unauthorized Cisco Products, or for the Resale of Services associated with any
such Non-Genuine Products or Unauthorized Cisco Products, is not within the
scope of this Agreement and Registered Partner is not entitled to the rights
granted herein with respect to the Resale of such Non-Genuine Products or
Unauthorized Cisco Products.

Registered Partner further acknowledges that destroyed, stolen, altered or
damaged Products are not entitled to Services, as more fully set forth in
Cisco’s published non-entitlement policies at http://www.cisco.com/go/warranty,
which are expressly incorporated into this Agreement. Altered products include
any modification to the product serial number, MAC address, or components.

If Cisco determines that Registered Partner has Resold and/or redistributed
Unauthorized Cisco Products, then Cisco may, at Cisco’s sole discretion:
(a) audit Registered Partner’s purchase and Resale records of Cisco Product and
relevant records pursuant to Part B.22.6 and/or (b) invoice Registered Partner
for all reasonable costs incurred by Cisco in its performance of the Audit
and/or (c) suspend shipments to Registered Partner.

For all Unauthorized or altered Cisco Products, Cisco reserves the right to deny
or withhold any Services on such Products, per the non-entitlement policies
referenced above.

 

  1.5 Renewal of Services.

(a)Sixty (60) Days Prior to Service Contract Expiration Date: At least sixty
(60) days prior to the expiration date of a Cisco Service contract, Cisco, or
its authorized agents, may send Cisco Service contract renewal reminder notices
to Registered Partner and/or the identified End User, and Registered Partner
will either: (i) initiate the Service contract renewal process with the End User
and forward to Cisco the completed service contract renewal with a valid
purchase order; or (ii) notify Cisco in writing of Registered Partner’s intent
to not renew the Services.

(b)At the Cisco Service Contract Expiration Date: If, upon the expiration date
of the Cisco Service contract, Registered Partner has not renewed the Services,
Cisco or its authorized agents, may contact the End User to arrange for the
renewal of such Services with Cisco directly or via another Cisco-authorized
Registered Partner.

 

  1.6

Unsupported Products. If Registered Partner elects not to Resell Services at the
time of Product purchase or if Product becomes unsupported due for whatever
reason at some

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 4 of 21



--------------------------------------------------------------------------------

  point subsequent to initial deployment, Registered Partner shall refer End
User information, including but not limited to End User name, address and phone
number to Cisco within ninety (90) days of Product becoming unsupported and
authorizes Cisco to contact the End User for the express purpose of contracting
directly for support services for the unsupported Product identified by
Registered Partner.

 

  2. Added Value Requirement. Each time a Registered Partner Resells Services or
Products to an End User, Registered Partner will include its Added Value.
Registered Partner must be able to demonstrate Products to prospective End Users
at the End User’s location and make Professional Services available for each
Product Resold by Registered Partner.

 

  3. Registered Partner Obligations.

 

  3.1 Point of Sale Reports. Registered Partner shall identify the complete name
and address of each End User in the applicable Product purchase order issued to
the Authorized Source. Additionally, Registered Partner shall identify the
complete name and address of each End User in writing within five (5) days of
receiving any request from Cisco or the Authorized Source. Registered Partner
acknowledges that its provisioning to Cisco of adequate End User information is
critical in order for Cisco to provide any applicable warranty and/or other
service support, and to verify End User’s entitlement to same. Registered
Partner’s material and unexcused failure to timely provide such End User
information may be grounds for Cisco’s termination of this Agreement prior to
its expiration. Additionally, Registered Partner must comply with any other
point of sale reporting requirements published by Cisco from time to time,
and/or the Authorized Source(s) from which such Registered Partner purchases
and/or licenses Services and Products.

 

  3.2 Agreements with an Authorized Source. Registered Partner acknowledges that
each Authorized Source may require Registered Partner to enter into other
agreement/s with an Authorized Source. Registered Partner acknowledges and
accepts that each Authorized Source is an independent party who is not empowered
to act on behalf of Cisco or bind or represent Cisco in any manner. Therefore,
such agreement/s will be considered executed only between Registered Partner and
each Authorized Source with which Registered Partner has entered into such
agreements, except to the extent that such agreements specifically identify
Cisco as a third party beneficiary of such agreements. For the avoidance of
doubt, this Agreement shall not constitute a sale, purchase or distribution
agreement with Cisco. Any arrangements between the Registered Partner and an
Authorized Source with respect to the sale, purchase or distribution of Cisco
Products and/or Services will need to be defined in separate, specific
agreements between Registered Partner and each Authorized Source selected by
Registered Partner.

 

  3.3 Additional Requirements. Registered Partner acknowledges that Cisco may
require Registered Partner to achieve particular requirements, for example
particular specializations, certifications, or training requirements, before
permitting any Authorized Source to make available particular Products or
Services to Registered Partner. Cisco may require on-going fulfillment of some
or all of the requirements to retain the right to purchase, license, Resell or
support such Products and Services. Information is available regarding such
requirements on the Cisco Channel Partner Program website, located at
http://www.cisco.com/go/channelprograms.

Cisco reserves the right, during the term of this Agreement, to license and
distribute additional items of Software. Such items of Software may be licensed
under additional or different policies and license terms, which will be made
available to Registered Partner at the time such items of Software are provided
to Registered Partner. Also, Registered Partner acknowledges that Resale of
Products and Services to particular End Users with which Cisco has contracted
directly (for example, state governments) may require Registered Partner to
satisfy additional requirements and to enter into supplemental agreements with
Cisco.

 

  3.4 No Stocking of Product. Registered Partner may not stock Products, and may
not order Products without a valid End User purchase order. This Part B.3.4 does
not apply to Registered Partners in Japan.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 5 of 21



--------------------------------------------------------------------------------

  4. Government Sales.

 

  4.1 For Government Sales in which Registered Partner’s Territory does not
include the United States:

 

  4.1.1 Schedule Contracts. Registered Partner shall not, without the express
prior written consent of Cisco, distribute or sell, either directly or
indirectly, any Products to any agencies, departments or entities (whether or
not within the Territory) which either form part of, or are subject to the
procurement requirements of, the federal government or any state or municipal
government of any of the United States of America (including, for example, but
without limitation, embassies, military bases, etc).

 

  4.1.2 Government Terms. Cisco does not accept any government flow-down
provisions, whether for Resale or Internal Use. Further, Cisco will not provide
any government-required representations or certifications to Registered Partner
or any of Registered Partner’s End Users.

Notwithstanding the foregoing, Registered Partner may Resell Products and
Services to federal, state, provincial and local governments within the
Territory, subject to this Agreement and the applicable Cisco qualification and
eligibility requirements, including Cisco’s aforementioned disclaimers of supply
representations or government flow-downs.

 

  4.2 For Government Sales in which Registered Partner’s Territory does include
the United States:

 

  4.2.1 Schedule Contracts. With respect to US General Services Administration
(“GSA”), California Multiple Award Schedule (“CMAS”), and other schedule
contracts, Registered Partner is prohibited from placing Cisco Products and
Services on Registered Partner’s GSA, CMAS, or any other schedule contract(s)
without the express written approval from an authorized representative of
Cisco’s Federal Channels organization.

 

  4.2.2 Government Terms. Cisco does not accept any government flow-down
provisions, including but not limited to, the United States Government Federal
Acquisition Regulations (“FARs”) and its supplements, Defense FARs, or NASA
FARs, whether for Resale or Internal Use. Further, Cisco will not provide any
government-required representations or certifications to Registered Partner or
any of Registered Partner’s End Users.

 

  4.2.3 Registered Partner acknowledges that the Trade Agreements Act, 19 U.S.C.
§2511 et seq., and its implementing regulations (collectively, the “TAA”) limit
the ability of the federal government to purchase items produced outside the
United States and certain designated countries. Registered Partner acknowledges
that not all Cisco items are produced in the United States or designated
countries and that only certain items specifically identified by Cisco
(“Designated Country Items”) are certified as being produced in the United
States or designated countries. If Registered Partner undertakes to sell items
other than Designated Country Items to the federal government, Registered
Partner accepts sole responsibility for ensuring that such sales may be made to
the federal government.

 

  4.2.4 Notwithstanding the foregoing, Registered Partner may Resell Products
and Services to federal, state, provincial and local governments within the
Territory, subject to this Agreement and the applicable Cisco qualification and
eligibility requirements, including Cisco’s aforementioned disclaimers of supply
representations or government flow-downs.

 

  4.2.5 Resale to U.S. State, Local Government, K-12 and Higher Education (SLED)
End Users. Registered Partner may only Resell Products or Services to U.S. SLED
End Users as expressly authorized under this Agreement.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 6 of 21



--------------------------------------------------------------------------------

  4.2.5.1 Definitions: Where used under this section of this Agreement:

“Cisco Affiliated Entity” shall mean a wholly owned subsidiary or acquisition of
Cisco Systems, Inc., including, but not limited to, Cisco Ironport LLC, Cisco
WebEx LLC, and Cisco Tandberg.

“Direct-held” shall mean any agreement which an identified party holds in its
capacity as prime contractor.

“IDIQ” shall mean Indefinite Delivery/Indefinite Quantity.

“SLED” shall mean any U.S. state government entity or political subdivision
thereof, including any agency, board, commission, committee, council,
department, institution, legislative body, public authority, or public benefit
corporation, or other government corporation or public educational institution
thereof (e.g., community colleges, colleges and universities, and K-12 school
districts); and/or, where authorized, consortiums or other not-for-profit
entities acting on behalf of one or more such entities.

“SLED End User” shall mean the SLED customer issuing a purchase order for its
own use.

“SLED Government Supply Schedule” shall mean a zero dollar commitment, IDIQ
government contract established as a general volume purchasing vehicle on behalf
of and for use by multiple authorized SLED End Users under which Cisco and/or
Cisco Affiliated Entity(ies)’ (collectively “Cisco”) product and/or service
offerings are authorized to be resold to SLED End Users. This definition shall
not include U.S. Federal Government contracts.

“Transactional Procurement” shall mean a bid or other direct-held commercial
contract of sale intended to result in a specific purchase order being issued
with a dollar commitment to meet a named SLED End User’s specific business
requirements.

 

  4.2.5.2 SLED Government Supply Schedule. Registered Partner is authorized to
Resell Products and/or Services under new SLED Government Supply Schedule(s)
(“SLED Schedule”) executed on or after November 1, 2012 if:

 

  4.2.5.2.1 Registered Partner is qualified and remains in good standing
otherwise under this Agreement; and

 

  4.2.5.2.2 Registered Partner meets one of the following three criteria:

 

  4.2.5.2.2.1 The SLED Schedule is direct-held by Cisco (or alternatively a
third party schedule management services contractor designated by Cisco), and
Registered Partner: a) is otherwise qualified and authorized under this
Agreement to resell all or part of the specific offerings under such SLED
Schedule; b) is pre-qualified by Cisco (and/or such third party contractor) to
resell under the specific, named SLED Schedule; or c) executes with Cisco,
without modification, a standard Registered Partner addendum to this Agreement,
containing the SLED Schedule terms of sale to SLED End Users and applicable
Cisco (or third party schedule management contractor) flow-downs applicable to
transactional sales under the SLED Schedule;

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 7 of 21



--------------------------------------------------------------------------------

  4.2.5.2.2.2 Cisco formally releases such SLED Schedule on general notice to
its Channel Partner community and Registered Partner is: a) otherwise qualified
and authorized under this Agreement to resell all the specific offerings under
such SLED Schedule; or b) otherwise pre-qualified by Cisco to resell under the
specific, named SLED Schedule. Under these circumstances, Registered Partner may
resell Product and Services through such released SLED Schedule. Cisco reserves
the right to consider whether Registered Partner under any such released IDIQ
contract and other transactional procurement offers Added Value, including but
not limited to local offices and pre- and post-sales and engineering support; or

 

  4.2.5.2.2.3 The SLED Schedule is currently direct held by Registered Partner
under a valid resale authorization from Cisco and was previously executed by
Registered Partner prior to November 1, 2012 for a term that extends beyond
November 1, 2012. In such event, Registered Partner’s current resale
authorization remains in effect only as to that specific SLED Schedule for
orders placed under that SLED Schedule for the duration of the original contract
term, including renewals, and is terminated in its entirety upon expiration or
termination of that SLED Schedule.

 

  4.2.5.3 Other than the foregoing, Registered Partner is not authorized to
Resell Products or Services under this Agreement through a Registered Partner
direct-held, SLED Schedule executed on or after November 1, 2012.

 

  4.2.5.4 SLED Transactional Procurements. Registered Partner may Resell
Products or Services under this Agreement for a Registered Partner direct held,
SLED Transactional Procurement.

 

  4.2.5.5 Government Flow-Downs. Cisco does not accept any additional or
modified government flow-down provisions, including SLED or Federal Acquisition
Regulation (“FAR”) and its supplements, notwithstanding existence of such
provisions on Registered Partner’s Purchase Orders or supplementary
documentation or Cisco’s acceptance of such Purchase Orders or documentation,
whether for Resale or Internal Use. This Agreement shall not be construed by
Registered Partner as a representation that Cisco will furnish supplies needed
by Registered Partner to fulfill Cisco direct-held SLED Schedules, or any of
Registered Partner’s SLED Schedule or similar SLED contract obligations under
any SLED Transactional Procurement.

 

  5. Pricing.

 

  5.1 Registered Partner Prices. The prices Registered Partner pays for Services
and Products will be set unilaterally by the Authorized Source from which
Registered Partner purchases such Services and Products. Registered Partner is
free to unilaterally determine its Resale prices.

 

  5.2 Special Pricing. Any commitment from Cisco to provide special pricing will
only occur through the provision of an approved DealID. Unless you are notified
in writing, including by email, of the DealID in relation to special pricing,
then any other notification of pricing is indicative only, and is not binding
upon Cisco.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 8 of 21



--------------------------------------------------------------------------------

  6. Proprietary Rights and Software Licensing.

 

  6.1 Grant of Rights. Subject to the terms and conditions set forth in this
Agreement, and during this Agreement’s term, Cisco grants to Registered Partner
a limited, nonexclusive, revocable license to receive from an Authorized Source
and distribute to End Users located in the Territory all Cisco proprietary
rights embodied in or contained in any Product. Registered Partner may continue
such distribution for thirty (30) days following the expiration of this
Agreement. Any distribution of Products containing Cisco proprietary rights
(including, without limitation, all Software) outside the scope permitted by
Part B.1 of this Agreement is prohibited to the extent permitted by law. Cisco
Products are subject to license terms which impose additional restrictions on
the use, copying, or distribution of Software.

 

  6.2 Rights Reserved by Cisco. Except for the limited license provided to
Registered Partner in the preceding Part B.6.1, Cisco reserves all right, title,
and interest in and to each proprietary right embedded in or contained in any
Product. Registered Partner acknowledges that, except as provided in Part B.6.1
above, it shall not copy Software for the benefit of, or distribute any Software
to, any other person or entity, including, without limitation, other Registered
Partners or Registered Partners. No ‘sale’ of any Software is conveyed.

 

  6.3 License Restrictions and Conditions. Registered Partner will not remove,
alter, or destroy any form of copyright notice, trademark, logo, or
confidentiality notice provided with any Product. Registered Partner will not
affix any other mark or name to any Product without Cisco’s express written
permission. Registered Partner will not copy or redistribute any item of
Software except as specifically permitted in this Part B.6. Registered Partner
agrees that it will not redistribute Software (including Software received as
part of a Product) received from any source other than Cisco or an Authorized
Source. Registered Partner will not translate, reverse compile or disassemble
the Software, and will transfer to each End User to which Registered Partner
Resells Products all end-user license terms and end-user documentation provided
by Cisco and accompanying such Products. Registered Partner will include the End
User License Agreement provided by Cisco or a link to the current copy of the
End User License Agreement in the purchase agreement between Registered Partner
and End User. A current copy of the End User License Agreement is available at
the following URL: http://www.cisco.com/go/eula.

 

  7. Registered Partner Benefits. Subject to Registered Partner’s compliance
with its obligations under this Agreement, Registered Partner shall be entitled
to the following benefits:

 

  7.1 Cisco.com Access. Registered Partner shall have partner-level access to
the information and tools on the Cisco.com web site (previously referred to as
“CCO”), provided Registered Partner’s use of such information is subject to the
terms and conditions of Cisco.com (including, without limitation, Cisco’s
software license terms associated with Registered Partner’s downloading of any
software from Cisco.com) and the Confidentiality obligations of this Agreement
set forth in Part B.10 below;

 

  7.2 Partner Locator Listing. Unless Registered Partner tells Cisco in writing
that it may not do so, Cisco may include Registered Partner in the Cisco Partner
Locator tool within the Cisco.com web site;

 

  7.3 Registered Partner Logo. Subject to Part B.9 below, Registered Partner may
use the Marks to promote the sale of Products, Services and Professional
Services to End Users within the Territory; and

 

  7.4 Partner E-Learning Access. Registered Partner shall have the right to
register on Partner E-Learning Connection, to the extent Cisco makes such
service available to Registered Partner within the Territory.

 

  8. Term and Termination.

 

  8.1 Term. This Agreement will expire upon the later of (a) one(1) year after
the date it is accepted by Cisco, unless extended by written agreement of both
parties or sooner terminated pursuant to this Agreement, or (b) the date that
the Registered Partner’s most recent certification or specialization expires.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 9 of 21



--------------------------------------------------------------------------------

  8.2 Termination. This Agreement may be terminated for convenience, for any
reason or no reason, by either party upon no less than thirty (30) days prior
written notice to the other. This Agreement may be terminated by Cisco for cause
at any time upon Registered Partner’s material breach of the Agreement, on ten
(10) days notice, except that this Agreement may be terminated by Cisco
immediately upon Registered Partner’s breach of any provision of Parts B.1.2,
B.1.3, B.2, B.6, B.9, B.10, B.11, B.16, B.19, and B.22.1.

 

  8.3 Effect of Termination. Upon the termination or expiration of this
Agreement, Registered Partner’s rights to purchase Services and Products from
any Authorized Source shall immediately terminate, Cisco shall discontinue all
Registered Partner benefits listed in Part B.7 above, and Registered Partner
shall immediately (a) cease to represent itself as a Cisco Registered Partner,
and (b) cease its use of any of the Marks.

 

  9. Use of the Marks.

 

  9.1 During the term of this Agreement, and subject to all other terms and
conditions of this Agreement, Cisco grants to Registered Partner a nonexclusive,
nontransferable, royalty-free, personal license to use the Marks in the exact
form provided by Cisco in the Territory, solely to promote the Resale of Cisco
Products and Services to End Users. Registered Partner agrees and acknowledges
that Cisco is the sole owner of the Marks, and that all goodwill arising from
use of the Marks shall inure to Cisco’s sole benefit. Registered Partner will
not register or seek to register the Marks, or use or adopt any mark, name,
domain name or designation that is confusingly similar to the Marks or otherwise
violates Cisco’s rights in the Marks. Registered Partner also agrees that it
will not take any action to challenge or interfere with, directly or indirectly,
the validity of the Marks or Cisco’s use, ownership, or registration of the
Marks.

 

  9.2 Registered Partner shall not affix the Marks or any other Cisco trademark
or name to any product. Registered Partner agrees that it will not use the Marks
or any other Cisco marks or names in anyway not expressly authorized by Cisco in
writing. Registered Partner’s use of the Marks shall conform to the Program
Guidelines and Qualifications located at http://www.cisco.com/go/partnerlogos
and Cisco’s Trademark, Copyright, and other usage Policies provided at:
http://www.cisco.com/go/logo (jointly referred to as the “Guidelines”), which
are incorporated into this Agreement by this reference. Cisco reserves the right
to modify the Guidelines from time to time, and will provide notice of such
updates by posting on the above referenced web pages. Registered Partner shall
cooperate with Cisco’s requests to confirm Registered Partner’s compliance with
the current Guidelines and the terms of this Agreement. Registered Partner shall
comply promptly with any request by Cisco that Registered Partner modify,
correct or cease any non-complying use of the Marks.

 

  9.3 Upon termination or expiration of this Agreement, Registered Partner
agrees to cease immediately all use of the Marks. Registered Partner also shall
cease immediately holding itself out as a Registered Partner of Cisco products
or implying an association or affiliation with Cisco.

 

  9.4 Non-Genuine Products

 

  9.4.1 Registered Partner shall not acquire, use, promote or Resell Non Genuine
Products. Registered Partner will not remove, alter, or destroy any form of
copyright notice, trademark, logo, confidentiality notice, serial number or
other product identifier provided with any Product.

 

  9.4.2 If Registered Partner acquires, uses, promotes or Resells Non-Genuine
Products, Cisco may take one or more of the following actions, at Cisco’s
discretion: (i) require Registered Partner, within ten days of Cisco’s request,
to recall and destroy all Non-Genuine Products that Registered Partner has sold
to End Users or used in the provision of a managed /cloud service and replace
such products with legitimate, equivalent Products, (ii) require Registered
Partner, within five days of receiving Cisco’s written request, to provide Cisco
with all details related to Registered Partner’s acquisition of all Non-Genuine
Products, including without limitation, its suppliers, shipping details and all
buyers to whom Registered Partner resold Non-Genuine Products; (iii) decline the
provisioning of any kind of service support for such Non-Genuine Products;
and/or (iv) immediately terminate this Agreement pursuant to Part B.8.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 10 of 21



--------------------------------------------------------------------------------

  10. Confidentiality and Publicity. In the event that either Party receives
from Cisco information that is marked as confidential, the receiving Party shall
protect that information using the same degree of care as it uses to protect its
own sensitive business information, but not less than a reasonable degree of
care, and shall not disclose such information to any third party without the
disclosing Party’s prior written consent. Registered Partner shall only use
Cisco’s confidential information in connection with the promotion and Resale of
Products and Services. Upon the termination or expiration of this Agreement,
each Party will promptly return or destroy any confidential information provided
by the other Party. Except as expressly provided in this Agreement, neither
Cisco nor Registered Partner will issue press releases or make other public
announcements that identify Registered Partner as an authorized or registered
Cisco Channel Partner without the express written consent of the other party. In
addition, Registered Partner shall at no time (nor cause any third party to)
take any action, publish or otherwise communicate anything which is or may be
detrimental to the business reputation of Cisco.

 

  11. End User License Agreement. ALL SOFTWARE MADE AVAILABLE TO REGISTERED
PARTNER, INCLUDING BUT NOT LIMITED TO THE SOFTWARE DOWNLOADED VIA CISCO.COM AND
ANY SOFTWARE ACQUIRED THROUGH AN AUTHORIZED SOURCE, EITHER WITH HARDWARE OR
SEPARATELY, IS SUBJECT TO THE CISCO END USER LICENSE AGREEMENT UNLESS THE
SOFTWARE IS BRANDED BY A THIRD-PARTY AND A THIRD-PARTY LICENSE ACCOMPANIES THE
SOFTWARE (EITHER IN HARDCOPY OR ELECTRONIC FORMAT). REGISTERED PARTNER’S RIGHTS
AND RESPONSIBILITIES WITH RESPECT TO ANY THIRD-PARTY BRANDED SOFTWARE SHALL BE
GOVERNED BY THE LICENSOR’S APPLICABLE SOFTWARE LICENSE. The Cisco End User
License Agreement may be found at: http://www.cisco.com/go/eula.

Information made available to Registered Partner through Cisco.com is made
available subject to the terms contained in the Cisco.com Terms and Conditions
and any additional terms as Cisco may notify Registered Partner of through
Cisco.com. Information provided through Cisco.com may be used only in connection
with Registered Partner’s promotion and Resale of Products and Services.

 

  12. Limited Warranty / Warranty Disclaimer.

 

  12.1 Warranty. The warranty for Cisco-Branded Products will be provided by
Cisco with the Product, or, if no written warranty statement is provided, the
Limited Warranty Statement for Cisco-Branded Products is available at the
following URL: http://www.cisco.com/go/warranty.

PRODUCTS THAT ARE NOT BRANDED BY CISCO WITH THE CISCO TRADEMARK OR SERVICE MARK
ARE NOT COVERED BY THE CISCO WARRANTY REFERENCED ABOVE. INSTEAD, SUCH
THIRD-PARTY PRODUCTS MADE AVAILABLE WITH CISCO PRODUCTS AND SOLUTIONS, INCLUDING
BUT NOT LIMITED TO THE UNIFIED COMPUTING SYSTEMS (“UCS”) SOLUTION, SHALL BE
COVERED BY THEIR OWN MANUFACTURER’S WARRANTY.

 

  12.2 Disclaimer. EXCEPT AS SPECIFIED IN THE LIMITED WARRANTY STATEMENT
SPECIFIED IN PART B.12.1 ABOVE, ALL EXPRESS OR IMPLIED CONDITIONS,
REPRESENTATIONS OR WARRANTIES INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OR CONDITION OF MERCHANTIBILITY, FITNESS FOR A PARTICULAR PURPOSE (EVEN
IF KNOWN TO CISCO), NONINFRINGEMENT, SATISFACTORY QUALITY OR ARISING FROM A
COURSE OF DEALING, LAW, USAGE, OR TRADE PRACTICE ARE HEREBY EXCLUDED TO THE
GREATEST EXTENT ALLOWED BY APPLICABLE LAW. TO THE EXTENT AN IMPLIED WARRANTY
CANNOT BE EXCLUDED, SUCH WARRANTY IS LIMITED TO THE 90-DAY PERIOD PROVIDED IN
THE LIMITED WARRANTY STATEMENT SPECIFIED IN PART B.12.1 ABOVE. THIS DISCLAIMER
AND EXCLUSION SHALL APPLY EVEN IF THE EXPRESS WARRANTY SET FORTH ABOVE FAILS OF
ITS ESSENTIAL PURPOSE.

REGISTERED PARTNER SHALL NOT MAKE ANY WARRANTY COMMITMENT BEYOND THE LIMITED
WARRANTY REFERENCED IN PART B.12.1 ON CISCO’S

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 11 of 21



--------------------------------------------------------------------------------

BEHALF. REGISTERED PARTNER AGREES TO INDEMNIFY CISCO AND HOLD CISCO HARMLESS
FROM ANY WARRANTY MADE BY REGISTERED PARTNER BEYOND THE LIMITED WARRANTY
REFERENCED IN PART B.12.1.

 

  13. Patent and Copyright Infringement Indemnification

 

  13.1. Claims. Cisco will defend any claim against Registered Partner that a
Product infringes third party patents or copyrights (“Claim”) and will indemnify
Registered Partner against the final judgment entered by a court of competent
jurisdiction or any settlements arising out of a Claim, provided that Registered
Partner:

 

  13.1.1. Promptly notifies Cisco in writing of the Claim; and

 

  13.1.2. Cooperates with Cisco in the defense of the Claim, and grants Cisco
full and exclusive control of the defense and settlement of the Claim and any
subsequent appeal.

 

  13.2. Additional Remedies. If a Claim is made or appears likely, Registered
Partner agrees to permit Cisco to procure for Registered Partner the right to
continue using the Product, or to replace or modify the Product with one that is
at least functionally equivalent. If Cisco determines that none of those
alternatives is reasonably available, then Registered Partner will return the
Product and Cisco will refund Registered Partner’s remaining net book value of
the Product calculated according to generally accepted accounting principles.

 

  13.3. Exclusions. Cisco has no obligation for any Claim based on:

 

  13.3.1. Compliance with any designs, specifications, or instructions provided
by Customer or a third party on Registered Partner’s behalf;

 

  13.3.2. Modification of a Product by Registered Partner or a third party;

 

  13.3.3. The amount or duration of use which Registered Partner makes of the
Product, revenue earned by Registered Partner from services it provides that use
the Product, or services offered by Registered Partner to external or internal
customers; or

 

  13.3.4. Combination, operation, or use of a Product with non-Cisco products,
software, or business processes.

 

  13.4. Sole and Exclusive Remedy. This Part B.13 states Cisco’s entire
obligation and Registered Partner’s exclusive remedy regarding any claims for
intellectual property infringement.

 

  14. Limitation of Liability and Consequential Damages Waiver. The limits of
liability for this Agreement are set forth as follows:

 

  14.1 If this Agreement is governed by California, Japanese, or Canadian law,
as set forth in Part B.21, below, the following Sections B.14.1.1 and C.14.1.2
will apply:

 

  14.1.1

Limitation of Liability. NOTWITHSTANDING ANYTHING ELSE HEREIN, AND EXCEPT FOR
LIABILITY ARISING OUT OF 1) REGISTERED PARTNER’S BREACH OF PART B, SECTION 6
(PROPRIETARY RIGHTS AND SOFTWARE LICENSING) OR PART B, SECTION 11 (END USER
LICENSE AGREEMENT) OF THIS AGREEMENT, 2) AMOUNTS DUE FOR PRODUCTS AND SERVICES
PURCHASED OR SOFTWARE USED OR TRANSFERRED WITH RESPECT TO THE PAYMENT OF WHICH
NO BONA FIDE DISPUTE EXISTS, OR 3) CLAIMS OF FRAUD, ALL LIABILITY OF EACH PARTY
AND ITS SUPPLIERS UNDER THIS AGREEMENT OR OTHERWISE SHALL BE LIMITED TO THE
MONEY PAID BY REGISTERED PARTNER TO AN AUTHORIZED SOURCE UNDER THIS AGREEMENT
DURING THE SIX (6) MONTH PERIOD PRECEDING THE EVENT OR CIRCUMSTANCES GIVING RISE
TO SUCH LIABILITY. THIS LIMIT SHALL NOT APPLY TO LIABILITY FOR DEATH OR BODILY
INJURY RESULTING DIRECTLY FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF CISCO, OR
FROM DAMAGE

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 12 of 21



--------------------------------------------------------------------------------

  TO TANGIBLE PERSONAL PROPERTY (EXCLUDING LIABILITY FOR LOST DATA) RESULTING
DIRECTLY FROM THE RECKLESSNESS OR WILLFUL MISCONDUCT OF CISCO. ALL LIABILITY
UNDER THIS AGREEMENT IS CUMULATIVE AND NOT PER INCIDENT.

 

  14.1.2 Waiver of Consequential Damages. EXCEPT FOR LIABILITY ARISING OUT OF OR
IN CONNECTION WITH BREACH OF PART B, SECTION 6 (PROPRIETARY RIGHTS AND SOFTWARE
LICENSING) OR PART B, SECTION 11 (END USER LICENSE AGREEMENT) OF THIS AGREEMENT,
IN NO EVENT SHALL EITHER PARTY OR THEIR RESPECTIVE SUPPLIERS BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES, OR LOST REVENUE, LOST
PROFITS, OR LOST OR DAMAGED DATA, WHETHER ARISING IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN INFORMED OF THE
POSSIBILITY THEREOF.

 

  14.2 If this Agreement is governed by the laws of England, as set forth in
Section B.21 below, the following Sections B.14.2.1 and B.14.2.2 will apply:

 

  14.2.1 Limitation of Liability.

 

  14.2.1.1 Nothing in this Agreement shall limit Cisco’s or its suppliers’
liability to Registered Partner for (1) bodily injury or death caused by its
negligence or (2) Cisco’s liability in the tort of deceit.

 

  14.2.1.2 The aggregate total liability of Cisco and its suppliers shall be
limited to the higher of (i) Ten Thousand United States Dollars ($10,000 USD),
or (ii) money paid by Registered Partner to the Authorized Source under this
Agreement in the twelve (12) month period prior to the event or circumstances
giving rise to the liability. All liability under this Agreement is cumulative
and not per incident.

 

  14.2.1.3 Nothing in this Agreement shall limit Registered Partner’s liability
to Cisco for (1) bodily injury or death caused by its negligence or
(2) Registered Partner’s liability to Cisco in the tort of deceit.

 

  14.2.1.4 Except for liability arising out of 1) Registered Partner’s breach of
obligations set forth in Part B, Section 6 (Proprietary Rights and Software
Licensing) or Part B, Section 11 (End User License Agreement) of this Agreement,
2) amounts due for products and services purchased with respect to the payment
of which no bona fide dispute exists, or 3) claims of fraud, the aggregate total
liability of Registered Partner shall be limited to the greater of (a) money
paid by Registered Partner to the Authorized Source under this Agreement in the
twelve (12) month period prior to the event or circumstances giving rise to the
liability or (b) amounts due for products and services purchases with respect to
the payment of which no bona fide dispute exists. All liability under this
Agreement is cumulative and not per incident.

 

  14.2.2

Waiver of Consequential Damages. EXCEPT FOR LIABILITY ARISING OUT OF OR IN
CONNECTION WITH BREACH OF PART B, SECTION 6 (PROPRIETARY RIGHTS AND SOFTWARE
LICENSING) OR PART B, SECTION 11 (END USER LICENSE AGREEMENT) OF THIS AGREEMENT,
IN NO EVENT SHALL EITHER PARTY OR THEIR RESPECTIVE SUPPLIERS BE LIABLE FOR ANY
OF THE FOLLOWING LOSSES OR DAMAGE (WHETHER SUCH LOSSES WERE FORESEEN,
FORESEEABLE, KNOWN, OR OTHERWISE): LOSS OF USE, INTERRUPTION OF BUSINESS, LOSS
OF ACTUAL OR ANTICIPATED PROFITS (INCLUDING LOSS OF PROFIT ON CONTRACTS), LOSS
OF REVENUE, LOSS OF THE USE OF MONEY, LOSS OF ANTICIPATED SAVINGS, LOSS OF
OPPORTUNITY, LOSS OF GOODWILL, LOSS OF REPUTATION, LOSS OF, DAMAGE TO OR
CORRUPTION OF DATA, OR SPECIAL, INCIDENTAL, INDIRECT, OR

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 13 of 21



--------------------------------------------------------------------------------

  CONSEQUENTIAL DAMAGES, WHETHER ARISING IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN
INFORMED OF THE POSSIBILITY THEREOF. SUCH LIABILITIES WILL BE EXCLUSIVELY
GOVERNED BY THE SPECIFIC AGREEMENTS BETWEEN REGISTERED PARTNER AND THE
AUTHORIZED SOURCE, UNDER WHICH SPECIFIC CISCO PRODUCTS AND/OR SERVICES ARE
PURCHASED.

 

  15. Third Party Rights. To the extent permitted by law, no person or entity
who is not a party to this Agreement shall be entitled to enforce or benefit
from any of this Agreement’s terms, including but not limited to doing so under
the Contracts (Rights of Third Parties) Act of 1999.

 

  16. Export Restrictions and Controls and Import Customs Compliance.

 

  16.1 Export Restrictions and Controls.

 

  16.1.1 Applicability. Cisco Products, technology, and Services are subject to
U.S. and local export control laws and regulations. The Parties shall comply
with such laws and regulations governing use, export, re-export, and transfer of
Products and technology and will obtain all required U.S. and local
authorizations, permits, or licenses.

Registered Partner agrees not to use any export and/or re-export licenses or
authorizations that Cisco or its affiliates hold for securing its own activities
unless specifically authorized by Cisco’s Global Export Trade and where legally
compliant. Registered Partner agrees to institute and maintain an effective
internal export compliance program to ensure compliance with its export and
re-export activities.

 

  16.1.2 Government/Military Sales. Registered Partner hereby certifies that
none of the Products, Services, or technical data supplied by Cisco under this
Agreement will be knowingly sold or otherwise transferred to, or made available
for use by or for, any government or military end-users or in any government or
military end-use located in or operating under the authority of any country not
identified in Supplement No. 1, Country Group A:1 to Part 740 of the EAR without
US or other country’s export authorizations.

 

  16.1.3 Registered Partner also certifies that none of the Products, Services
or technical data supplied by Cisco under this Agreement will be knowingly sold
or otherwise transferred to, or made available for use by or for, any entity
that is engaged in the design, development, production or use of nuclear,
biological or chemical weapons or missiles or is otherwise restricted from
receiving Cisco Products without US or other country’s export authorizations.

 

  16.1.4 Trade Data. Registered Partner may locate ECCN (Export Control
Classification Number), HTS (Harmonized Tariff Schedule), French DCSSI
Authorization, Encryption Strength, Encryption Status and CCATS (Commodity
Classification Automated Tracking System) number at the following URL:
http://tools.cisco.com/legal/export/pepd/Search.do.

 

  16.1.5 Record Keeping. Registered Partner agrees to maintain a record of
sales, imports, exports and re-export of Cisco Products, technology, and
Services in accordance with the Registered Partner’s records retention programs
in the appropriate geographies but at least for five years.

 

  16.2 Import Customs Compliance.

 

  16.2.1 Registered Partner agrees to comply with Customs import and other trade
and tax related laws and regulations (“Trade laws”) of the United States and
other national governments.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 14 of 21



--------------------------------------------------------------------------------

  16.2.2 Registered Partner agrees to comply with the Trade Agreement Act (TAA),
(unless subject to a valid waiver) any time Cisco Products will be sold to an
End User that is identified as a US government entity. For all such orders,
Registered Partner agrees to request, via Cisco’s ordering tools, that any
Product included in the order has a TAA eligible country of origin. Registered
Partner also agrees to comply with any similar rules or regulations promulgated
by a non-US government that would similarly apply to sales to an entity of that
government.

 

  16.2.3 Country of Origin. Country of Origin (CO) shown on Cisco’s commercial
invoices is determined according to the Worldwide Customs Organization (WCO)
non-preferential rules of origin. For purposes of clarification, the CO shown on
any Cisco commercial invoice is based on a non-preferential CO treatment and
should not be relied upon as a preferential CO treatment, unless and until
written authorization has been provided by Cisco’s Custom’s organization.
Registered Partner may seek information related to a request to obtain
preferential treatment from Cisco’s Custom’s organization, however, Registered
Partner acknowledges that Cisco’s Custom’s organization has no processes in
place to respond or process such requests.

 

  16.2.4 In instances where Cisco is not the importer of record, the provision
of Trade Data, in particular the HTS Classifications, is undertaken without
liability for errors and omissions contained therein. It remains the
responsibility of the Registered Partner to ensure that the correct HTS is
applied at the time of importation into the Territory.

 

  16.3 Obligation. Registered Partner’s obligation under this Article shall
survive the expiration or termination of this Agreement.

 

  17. Obligation to Maintain Contacts.

 

  17.1 Requirement to Maintain. Registered Partners are required to have at
least one valid contact associated to their company at all times in the Cisco
Channel Partner Database.

 

  17.2 Valid Contact Information. For Registered Partner’s contacts to be
“valid,” its contact profiles in Cisco’s Channel Partner Database (“CPD”), as
maintained via the Partner Self Service (“PSS”) data management tool, must
include a First Name, Last Name, Site Address, and Email Address. Cisco will
remove the Registered Partner from the CPD if the last valid contact associated
with the company is removed from the CPD using the PSS tool. To regain Cisco
Channel Partner status, a user from the company must complete registration as a
new prospective Cisco Channel Partner.

 

  17.3 Reservation of Rights. Cisco reserves the right to remove any Registered
Partner without sufficient valid contacts at such time, and using such means, as
Cisco may determine in its sole discretion. Whereas Cisco may choose, at its
option, to provide certain forms of notification regarding the removal of a
Registered Partner’s status as a result of insufficient or invalid contacts in
the PSS, Cisco is not under any obligation to provide notification of any kind
regarding any such removal.

 

  17.4 Effect of Partner Removal. If Cisco removes the Registered Partner from
the CPD in accordance with the foregoing, or Registered Partner’s status as a
Registered Partner is otherwise removed from the CPD, this Agreement shall
terminate concurrently.

 

  18. Entitlement. Registered Partner acknowledges that Cisco has the right to
verify an End User’s entitlement to receipt of Services, and that End User is
entitled to receive support services only on Product for which Cisco has been
paid the applicable software license and support fees.

 

  18.1 Services for Unauthorized Cisco Products and Non-Genuine Products.
Non-Genuine Products are not eligible for Cisco service and support.
Unauthorized Cisco Products are only eligible for Cisco service and support
following an inspection. If it is determined that a Cisco Product has
Unauthorized Cisco Products incorporated into it, Cisco reserves the right to
withhold support services for that Product until such time as the Product is
inspected by Cisco or its designated representative, with any applicable
inspection and software licensing fees paid in full.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 15 of 21



--------------------------------------------------------------------------------

  18.2 Inspection and Software Relicensing. Information on Cisco’s Inspections
and Software Relicensing program and policies can be viewed at the following
link: http://www.cisco.com/en/US/prod/hw_sw_relicensing_program.html#~policy.

 

  18.3 Suspension and Termination of Support Contracts. If Cisco determines that
1) Registered Partner or Customer does not have a valid license for the Product,
2) the Product was purchased from a source other than an Authorized Source
without appropriate inspection and relicensing, or 3) a valid software license
for the Product does not exist, Cisco reserves the right to either suspend any
support service contract associated with such Products until such time as any
applicable inspection is conducted and any applicable relicensing fees are paid
for such Products, or to terminate the support service contract (in which event
Cisco will provide a pro-rata refund of any paid support service fees for the
remaining period of the support service contract). If Cisco determines that the
Product is a Non-Genuine Product, then any associated support service contract
will be terminated with immediate effect, and Registered Partner or Customer
must immediately return to Cisco any replacement parts or other materials made
available in connection with that Non-Genuine Product.

 

  18.4 Initiation of Product Support. Technical support is effective immediately
upon opening a Cisco service contract. However, Products not under a valid Cisco
Warranty at the time a new service contract is initiated will not be eligible
for advance replacement service requests until 30 days after the initiation of
the service contract.

 

  19. Compliance with Laws, including Anti-Corruption Laws. In connection with
the Resale or distribution of Cisco Products or Services, or otherwise in
carrying out its obligations under this Agreement, Registered Partner represents
and warrants the following:

 

  19.1. Registered Partner will comply with all country, federal, state and
local laws, ordinances, codes, regulations, rules, policies, licensing
requirements, regulations and procedures, including, without limitation, such
laws and regulations related to recycling or take-back programs for packaging,
Resale or use of Products, the use of Products under telecommunications
laws/regulations, and all applicable anti-corruption laws, including the U.S.
Foreign Corrupt Practices Act (“FCPA”) (collectively, the “Applicable Laws”);
Registered Partner can find more information about the FCPA at the following
URL: http://www.usdoj.gov/criminal/fraud/docs/dojdocb.html, or by contacting
publicsectorcompliance@cisco.com.

 

  19.2. Registered Partner shall not take any action or permit or authorize any
action in violation of Applicable Laws;

 

  19.3. Registered Partner will not use money or other consideration paid by
Cisco (and Registered Partner will not use its own money on Cisco’s behalf)for
any unlawful purposes, including any purposes violating Applicable Laws, such as
direct or indirect payments, for the purpose of assisting Cisco in obtaining or
retaining business, to any of the following:

 

  19.3.1 government officials (including any person holding an executive,
legislative, judicial or administrative office, whether elected or appointed, or
of any public international organization, such as the United Nations or World
Bank, or any person acting in any official capacity for or on behalf of such
government, public enterprise or state-owned business);

 

  19.3.2 political parties or party officials;

 

  19.3.3 candidates for political office; or

 

  19.3.4 any person, while knowing that all or a portion of such money or thing
of value will be offered, given or promised, directly or indirectly, to any of
the above-identified persons or organizations.

 

  19.4 Registered Partner remains responsible for undertaking appropriate and
reasonable measures to ensure that its own relevant subcontractors, consultants,
agents or representatives who interact with government-affiliated organizations
comply with applicable anti-corruption laws;

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 16 of 21



--------------------------------------------------------------------------------

  19.5 Registered Partner’s key personnel who directly support Cisco’s account
have or will have completed training (provided by Registered Partner, Cisco1, or
another third party) on compliance with applicable anti-corruption laws within
the past 12 months (from the date when this Agreement becomes effective).

 

  19.6 Registered Partner’s record keeping obligations, set forth in the “Audit”
provision herein, shall apply equally to Registered Partner’s representations
and warranties in this section, and Cisco’s audit rights, as set forth herein,
and Registered Partner’s compliance with Applicable Laws;

 

  19.7 In no event shall Cisco be obligated under this Agreement to take any
action or omit to take any action that Cisco believes, in good faith, would
cause it to be in violation of any laws of the Territory(ies) identified in this
Agreement or the Applicable Laws

 

  19.8 The owner(s), principals, directors, officers and employees of Registered
Partner’s business are not government officials or employees (at any level of
government);

 

  19.9 The owner(s), principals, directors, officers and employees of Registered
Partner’s business are not employees of Cisco (including any of its affiliated
companies);

 

  19.10 Registered Partner, its owner(s), principals, directors, and officers
have not been formally charged with, convicted of, or plead guilty to, any
offense involving fraud or corruption;

 

  19.11 Registered Partner, its owner(s), principals, directors, and officers
have not been listed by any government or public agency (such as the United
Nations or World Bank) as debarred, suspended, or proposed for suspension or
debarment or otherwise ineligible for government procurement programs;

 

  19.12 Registered Partner has not offered to pay, nor has Registered Partner
paid, nor will Registered Partner pay, any political contributions to any person
or entity on behalf of Cisco;

 

  19.13 If Registered Partner is a non-governmental entity, it will notify Cisco
in writing if any of its owners, principals, directors, officers, or employees
are or become during the term of this Agreement officials, officers or
representatives of any government, political party or candidate for political
office outside the United States and are responsible for a decision regarding
obtaining or retaining business for Cisco Products or Services by such
government. Registered Partner will also promptly inform Cisco if any other
portion of the statements set forth in sections 19.8 through 19.12 above
changes.

 

  19.14 Notwithstanding any other provision in this Agreement, Cisco may
terminate this Agreement immediately upon written notice if Registered Partner
breaches any of the representations and warranties set forth in this section.
Registered Partner will indemnify and hold harmless Cisco for any violation by
Registered Partner of any Applicable Laws;

 

  19.15 Registered Partner can report to Cisco any concerns it may have
regarding any business practices by e-mailing ethics@cisco.com, or by calling
Cisco’s Helpline toll free number in North America 1-877-571-1700 or the
following worldwide number (reverse calling charges to Cisco), +1-770-776-5611.
Contact ethics@cisco.com for other available regional hotline numbers.

 

  19.16 Registered Partner has read Cisco’s “Compliance with Global
Anticorruption Laws by Cisco’s Partners”, published at
http://www.cisco.com/legal/anti_corruption.html.

 

  19.17 Registered Partner shall use its best efforts to regularly inform Cisco
of any requirements under any Applicable Laws that directly or indirectly affect
this Agreement, the sale, use

 

1  Cisco’s on-line anti-corruption training is available in numerous languages
and is free of charge for up to five of Partner’s personnel at
http://www.corpedia.com/clients/cisco/pre_reg.asp?lid=300446001.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 17 of 21



--------------------------------------------------------------------------------

  and distribution of Products or Services, or Cisco’s trade name, trademarks or
other commercial, industrial or intellectual property interests, including, but
not limited to, certification or type approval of the Products from the proper
authorities in the Territory;

 

  19.18 Additionally, Registered Partner shall comply, and notify end users of
their obligations to comply, with all applicable Cisco published policies,
including Software Transfer Policy, Used Equipment Policy, as published by Cisco
and as amended from time to time. Registered Partner shall promptly notify Cisco
of any failure by any end user to comply with any of the foregoing policies that
comes to Registered Partner’s attention.

 

  20. Dispute Resolution.

 

  20.1. Dispute Resolution. Cisco and Registered Partner, (together, the
“Parties”, or individually, each a “Party”) agree that any conflict, dispute,
controversy, or claim arising out of or relating to this Agreement or the
relationship created by this Agreement, including questions of arbitrability,
whether sounding in tort or contract (together or individually a “Dispute”),
shall be finally resolved in accordance with the following process:

 

  20.2. Escalation of Disputes. Subject to Section 20.5 below, the Parties agree
to attempt to resolve each Dispute by first escalating the Dispute to their
respective business managers. Within fourteen (14) calendar days of written
notice of a Dispute, the business managers will meet in person or by phone and
work in good faith to resolve the Dispute.

 

  20.3. Mandatory, Non-Binding Mediation. Subject to Section 20.5 below, if the
Parties are unable to resolve the Dispute in accordance with Section 20.2 above,
either Party may initiate a mandatory, non-binding mediation. If Registered
Partner is located in the United States, such mediation shall be in accordance
with the JAMS mediation procedures then in effect. The JAMS mediation procedures
are hereby incorporated by reference into this clause. If Registered Partner is
located outside the United States, such mediation shall be in accordance with
the London Court of International Arbitration (“LCIA”) Mediation Procedure then
in effect. The LCIA Mediation Procedure is hereby incorporated by reference into
this clause.

The Parties shall share all fees and costs of the mediation proceedings.

All communications made during the course of the mediation by either of the
Parties or the mediator are intended to be confidential and privileged to the
extent permitted by law.

 

  20.4. Binding Arbitration. SUBJECT TO SECTION 20.5 BELOW, IF THE PARTIES ARE
UNABLE TO RESOLVE THE DISPUTE THROUGH THE MEDIATION PROCESS WITHIN SIXTY
(60) CALENDAR DAYS OF THE APPOINTMENT OF THE MEDIATOR, OR SUCH FURTHER PERIOD AS
THE PARTIES SHALL AGREE TO IN WRITING, THE DISPUTE SHALL BE REFERRED TO AND
FINALLY RESOLVED BY BINDING ARBITRATION. IF REGISTERED PARTNER IS LOCATED IN THE
UNITED STATES, SUCH ARBITRATION SHALL BE IN ACCORDANCE WITH THE JAMS ARBITRATION
RULES THEN IN EFFECT, WHICH ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
CLAUSE. IF REGISTERED PARTNER IS LOCATED OUTSIDE THE UNITED STATES, SUCH
ARBITRATION SHALL BE IN ACCORDANCE WITH THE LCIA ARBITRATION RULES THEN IN
EFFECT, WHICH ARE HEREBY INCORPORATED BY REFERENCE INTO THIS CLAUSE.

The arbitration tribunal shall consist of a sole arbitrator, selected in
accordance with the LCIA arbitration rules if Registered Partner is located
outside the United States, or in accordance with the JAMS arbitration rules if
Registered Partner is located in the United States. The arbitrator shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the Parties an adequate opportunity to
discover relevant information regarding the subject matter of the Dispute.

Cisco shall pay all fees and costs of the arbitration proceedings. After the
arbitrator issues the written award, however, the prevailing Party may apply to
the arbitrator for recovery of all reasonable costs and expenses associated with
the arbitration, including, but not limited to, the fees of the arbitrator,
administrative fees, and reasonable attorneys’ fees. Such costs and expenses
will be awarded at the arbitrator’s discretion.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 18 of 21



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, the arbitrator shall exceed his or her
powers if the arbitrator awards damages inconsistent with the Limitation of
Liability and Consequential Damages Waiver provisions set forth in Section
B.14.1 (Limitation of Liability), and Section B.14.2 (Consequential Damages
Waiver). The Parties irrevocably waive the award of any such damages.

The language to be used in the arbitration shall be English.

 

  20.5. Preliminary Relief. At any point after a Dispute has arisen, in the
event interim or provisional relief is necessary to protect the rights or
property of a Party under Sections B.1.4 and B.10 of this Agreement or otherwise
prior to the resolution of the Dispute, either Party may, without waiving any
process or remedy under this Agreement, seek such relief from any court of
competent jurisdiction.

 

  21. Choice of Law and Venue. The venue for the dispute resolution processes
set forth above, and the validity, interpretation, and enforcement of this
Agreement shall be governed as follows:

 

  21.1 If Registered Partner’s principal place of business is located in Canada,
the validity, interpretation, and enforcement of this Agreement shall be
governed by the domestic laws of the Province of Ontario and the laws of Canada
applicable as if performed wholly within the province and without giving effect
to principles of conflicts of laws. The Parties specifically disclaim the
application of the UN Convention on Contracts for the International Sale of
Goods to the interpretation or enforcement of this Agreement. The seat of
mediation and arbitration shall be in the Province of Ontario unless otherwise
agreed by the Parties.

 

  21.2 If Registered Partner’s principal place of business is located in Japan,
the validity, interpretation, and enforcement of this Agreement shall be
governed by the domestic laws of Japan, without giving effect to principles of
conflicts of laws. The seat of mediation and arbitration shall be in Tokyo,
unless otherwise agreed by the Parties.

 

  21.3 If Registered Partner’s principal place of business is located in Latin
America, the Caribbean, or the United States, the validity, interpretation, and
enforcement of this Agreement shall be governed by the domestic laws of the
State of California, United States of America, as if performed wholly within the
State and without giving effect to principles of conflicts of laws. The Parties
specifically disclaim the application of the UN Convention on Contracts for the
International Sale of Goods to the interpretation or enforcement of this
Agreement. The seat of mediation and arbitration shall be in San Francisco,
California, unless otherwise agreed by the Parties.

 

  21.4 If Registered Partner’s principal place of business is located in the
Asia Pacific region (excluding Australia and Japan), the Middle East (excluding
Israel), Africa, Central and Eastern Europe (excluding member states of the
European Economic Area), Russia and the Commonwealth of Independent States
(CIS), or Israel, the validity, interpretation, and enforcement of this
Agreement shall be governed by the laws of England, without giving effect to
principles of conflicts of laws. The Parties specifically disclaim the UN
Convention on Contracts for the International Sale of Goods. The seat of
mediation and arbitration shall be in London, England, unless otherwise agreed
by the Parties.

 

  22. Miscellaneous.

 

  22.1 Assignment. Neither this Agreement, nor any rights under this Agreement,
may be assigned or delegated by Registered Partner without the express prior
written consent of Cisco. Any attempted assignment in violation of the preceding
sentence shall immediately terminate the Agreement and be without legal effect.
Cisco shall have the right to assign all or part of this Agreement to another
Cisco or Cisco-affiliated entity without Registered Partner’s approval.

 

  22.2

Relationship of the Parties; No Partnership. Each Party to this Agreement is an
independent contractor. This Agreement does not create any agency, partnership,
joint venture, employment or franchise relationship. Furthermore, no labor
relationship between Cisco and Registered Partner employees is created hereby.
Registered Partner shall indemnify and hold Cisco harmless of any claim or
judicial action whatsoever from any Registered Partner employee. Neither Party
has the right or authority to, and shall not, assume or create any

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 19 of 21



--------------------------------------------------------------------------------

  obligation of any nature whatsoever on behalf of the other party or bind the
other party in any respect whatsoever. Notwithstanding the use of the term
“Partner” in this Agreement, the Parties do not intend to create any legal
relationship of partnership between them, and neither will assert to any third
party or otherwise claim that such a legal relationship exists between them.

 

  22.3 Survival. Part A and Sections B.3, B.4, B.6.2, B.6.3, B.8, B.9.3 and B.10
through B.22 shall survive the expiration or termination of this Agreement.

 

  22.4 Notices. All notices required to be provided under this Agreement shall
be provided (a) by Registered Partner, to contract-notice@cisco.com, and (b) by
Cisco, to the electronic mail address provided by Registered Partner with its
Partner Registration application. Notices shall be deemed received one business
day after being sent by e-mail.

 

  22.5 Enforceability. Registered Partner agrees that the electronic mail
address it has provided corresponds to a person that has the capacity and
authority to execute this Agreement and any amendments on behalf of Registered
Partner. Registered Partner and Cisco each waive any defense to the validity or
enforceability of this Agreement arising from the electronic submission and
electronic acceptance of this Agreement by Registered Partner. If Registered
Partner needs a physical document evidencing the Agreement, Registered Partner
may (i) print the accepted Agreement or (ii) request from Cisco a signed
version, in which case Registered Partner shall print and return to Cisco two
(2) printed, executed originals of the Agreement. Such printed originals shall
not be deemed accepted by Cisco unless Cisco returns one (1) counter-signed
original to Registered Partner.

 

  22.6 Audit.

 

  22.6.1 Registered Partner will maintain all records relating to the purchase,
sale, storage and disposition of all Products and Services, including those
existing in electronic form (“Records”) for a period of not less than two
(2) years from the date of purchase.

Records will include, at a minimum, documentation specifying the individual or
entity from which the Products and Services were acquired, master files, product
numbers, serial numbers, description, quantities purchased, shipped and sold,
customer or supplier name, address, date of purchase or sale, cost of purchase
or sale price, and delivery address.

An audit may also include, at Cisco’s discretion, Records pertaining to any
claims submitted by Registered Partner or discounts granted to Registered
Partner in relation to any Cisco incentive programs (e.g. special pricing,
promotions, trade-ins, etc.), stock rotation, returned products,
ship-from-stock, eligibility for and use of marketing and development funds
(MDF), Software usage and transfer, and other special price or credit
transactions.

Registered Partner additionally acknowledges that, from time to time, Cisco or
its independent auditors may conduct specific audits with the purpose of
monitoring and ensuring compliance by Registered Partner and its Authorized
Source with Cisco’s policies and applicable laws. Such audits may include,
without limitation, investigations into the acquisition, use, promotion or
Resale of Non-Genuine Products.

 

  22.6.2 At Cisco’s discretion and upon fifteen (15) calendar days notice,
Registered Partner will make Records available to Cisco or an independent
auditor chosen by Cisco in order to verify compliance with the terms of this
Agreement.

Registered Partner will give prompt access to the relevant Records and premises
during normal business hours, and Registered Partner agrees to provide specific
Records requested by Cisco or its independent auditor in advance of an on-site
audit in an effort to minimize any impact on day-to-day business operations on
site.

 

  22.6.3 In the event that an audit determines any financial discrepancies or a
breach of any obligations, Registered Partner will reimburse Cisco within sixty
(60) calendar days any improperly claimed or paid amounts identified by Cisco or
the independent auditor, and, if requested by Cisco, reimburse Cisco for the
cost of the audit.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 20 of 21



--------------------------------------------------------------------------------

  22.6.4 In addition to the above audit rights, Cisco may directly contact any
End User at any time to verify and/or inform End Users about Registered
Partner’s compliance or non-compliance with this Agreement.

 

  22.7 URLs. Registered Partner hereby confirms that it has the ability to
access, has accessed, has read and agrees to, the information made available by
Cisco at all of the world wide web sites/URLs/addresses/pages referred to
anywhere throughout this Agreement. Registered Partner acknowledges that Cisco
may modify any URL address or terminate the availability of any information at
any address without notice to Registered Partner.

 

  22.8 Other Remedies. All Cisco remedies specified in this Agreement shall be
in addition to, and shall in no way limit, any other rights and remedies that
might be available to Cisco, all of which Cisco hereby expressly reserves.

 

  22.9 Translations. This Indirect Channel Partner Agreement is prepared in the
English language. Other languages are translations for convenience purpose only.
If there is any conflict between the original English language and other
languages, to the extent permitted by law, the English language shall prevail.

 

  22.10 Communications. By entering into this Agreement, Registered Partner
agrees to receive communications and emails from Cisco regarding certifications,
programs, and requirements.

 

  22.11 Severability. In the event that any of the terms of this Agreement
become or are declared to be illegal or otherwise unenforceable by any
regulatory body or court of competent jurisdiction, such term(s) shall be null
and void and shall be deemed deleted from this Agreement. All remaining terms of
this Agreement shall remain in full force and effect. Notwithstanding the
foregoing, if this paragraph becomes applicable and, as a result, the value of
this Agreement is materially impaired for either Party, as determined by such
Party in its sole discretion, then the affected Party may terminate this
Agreement by written notice to the other.

 

Indirect Channel Partner Agreement – ROW Nov 2011     Confidential Information
   Page 21 of 21